OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                             AUSTIN




  Bonorablo Bafae Satterfield
  FlTeaan'S Panolon OoPraiaalonar
.'state clapltc41
                Building
  Jbastill,
          Texlle
 Dear wxt
               Honorable Rayne Batterfield,page 2



                                                                                                  ,-


                                                                            or
                        avolunteer rir0men;tb     8tatement8hall lnalude apromlrre  I
                        and an obligation to pay to craldBoard or Trwafie68not 1~8
       .+$              thqn moo    Dollar8 ($3) nor mom than Fiva DoUar8 ($5) per
      ~.
       :-.              aunumto be paid 8eml-a~ually~ the euaot amount thereor to
     ':~                be llkewlae determIned by rote'of the fire departmentor
                        whle+ 8uch pe88onl8 amember. Snob money 8o deduated fraer'
                        MlUlW    or aoaPpsa8atlan or agreed to be paid to beeam and
                        .iamaa part otthe I'u~dheroin designatedand e8tabll8he4
                        am Flfrqane*a Rellei end-Retirement Fund of that oltr @r
                               Fnilarearef'a8altomakeand       file the ntqttautt
                        izdil,    or'failareor refkual ta allowdedue%ion trar
                                      pay the nmeunt herein 8peofrie&u &rein
                        nalar~~t\tdlic-i~3
                        prortd0dhn the part ar *     HS~W am remit hi8 raght
                                           .I.@ My    or thawbemtitrr fma 8 aid Pframti?~&
                                                      Paid,  Ir any *o~m!mibrir nh#ll al*,
                                                      meh ,road, he &hlX kw&bq $%&ble f&r    -.
                        any 8ahry     de&ytl(m       nor’to pay as hadn   pro~$b&~~
-t   ..~
       .-..
         ~, ~:~.t,:,~




              A~~rrotclaAm.         lb,   1942                 By (Siiwsd)R. W. FA$A
              (signed)aRoveR s-
              Flrst‘A8818tantAttorney Cfanezal
                                                                Approred oplnlau Ocwafttee .
                                                                     By B.W.B. C~.S~I?RUL,
              RWF:AMM                            /'.